UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 24, 2010 COMPASS ACQUISITION CORPORATION (Exact name of registrant as specified in its charter) Cayman Island 000-52347 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No. 0620, Yongleyingshiwenhuanan Rd., Yongledian Town, Tongzhou District, Beijing, PR China (Address of principal executive offices) (Zip Code) (+8610-62690222 /0255/0299) Registrant’s telephone number, including area code c/o Nautilus Global Partners 700 Gemini, Suite 100, Houston, TX 77056 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS This Current Report on Form 8-K contains forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that involve risks and uncertainties, principally in the sections entitled “Description of Business,” “Risk Factors,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”All statements other than statements of historical fact contained in this Current Report on Form 8-K, including statements regarding future events, our future financial performance, business strategy and plans and objectives of management for future operations, are forward-looking statements.We have attempted to identify forward-looking statements by terminology including “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “should,” or “will” or the negative of these terms or other comparable terminology.Although we do not make forward looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under “Risk Factors” or elsewhere in this Current Report on Form 8-K, which may cause our or our industry’s actual results, levels of activity, performance or achievements expressed or implied by these forward-looking statements.Moreover, we operate in a very competitive and rapidly changing environment.New risks emerge from time to time and it is not possible for us to predict all risk factors, nor can we address the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause our actual results to differ materially from those contained in any forward-looking statements.All forward-looking statements included in this document are based on information available to us on the date hereof, and we assumes no obligation to update any such forward-looking statements You should not place undue reliance on any forward-looking statement, each of which applies only as of the date of this Current Report on Form 8-K.Before you invest in our Ordinary Shares, you should be aware that the occurrence of the events described in the section entitled “Risk Factors” and elsewhere in this Current Report on Form 8-K could negatively affect our business, operating results, financial condition and stock price.Except as required by law, we undertake no obligation to update or revise publicly any of the forward-looking statements after the date of this Current Report on Form 8-K to conform our statements to actual results or changed expectations. ITEM 1.CHANGES IN CONTROL OF REGISTRANT. Share Exchange Agreement. (a) Effective May 24, 2010, Compass Acquisition Corporation (“Compass”) and its controlling shareholders entered into a share exchange agreement with Tsing Da Century Education Technology Co. Ltd., a British Virgin Islands business company (“Tsingda Technology”) and its shareholders. Pursuant to the agreement, all of the shareholders of Tsingda Technology exchanged their shares for a total of 244,022.78 preferred shares of Compass. Each preferred share has identical rights as 100 ordinary shares except that each preferred share is convertible to 100 ordinary shares. The conversion will occur concurrent with the approval by the Compass shareholders of an increase of its authorized ordinary shares to 100,000,000, however, it will not be subject to the proposed 3 for 1 consolidation of its ordinary shares referenced in the following sentence. Compass expects to seek a shareholder vote to increase its ordinary shares to 100,000,000, consolidate its outstanding ordinary shares on a 3 for 1 basis, and change its name to Tsingda eEDU Corporation within the next 45 to 60 days. As a result of the transaction, Tsingda Technology became a wholly owned subsidiary of Compass. In addition, pursuant to the transaction, Mr. Karl Brenza resigned as President and Chief Executive Officer of Compass, and Mr. Zhang Hui was appointed Chairman, President, and a Director of Compass,Liu Juntao was appointed Executive Vice President of the Compass, and Kang Chungmai was appointed Chief Financial Officer, and Secretary of Compass. Mr. Joseph Rozelle has agreed to resign as a member of the Board ten days following such time as the Company files and mails an Information Statement required by Rule 14f-1 regarding a change in the majority of the Board. The Compass filed and mailed the Information Statement required by Rule 14f-1 on or about June 1, 2010. 2 The share exchange agreement was adopted by the unanimous consent of the Board of Directors of both Compass and Tsingda Technology. All of the shareholders of Tsingda Technology were signatories to the agreement. Tsingda Technology owns 100% of the issued and outstanding capital stock of Beijing Tsingda Century Management Consulting Ltd.(“Tsingda Management”), a wholly foreign owned enterprise incorporated under the laws of the People’s Republic of China (“PRC”).On April 26, 2010, Tsingda Management entered into a series of contractual agreements with Beijing Tsingda Century Investment Consultant of Education Co. Ltd (“Tsingda Education”), a company incorporated under the laws of the PRC, and its shareholders, in which Tsingda Management assumed management of the business activities of Tsingda Education and has the right to appoint all executives and senior management and the members of the board of directors. Immediately prior to the share exchange, the Company had authorized 39,062,500 ordinary shares, $.000128 par value of which 3,743,531 were issued and outstanding, and 781,250 preferred shares, $.000128 par value, of which no shares were outstanding. In connection with the share exchange, the Company issued 244,022.78 preferred shares to the Tsingda shareholders. Concurrent with the share exchange, we also issued 6,239,220 ordinary shares to a consultant pursuant to agreement with Compass. Upon effectiveness of the share exchange, the Company had 9,982,749 ordinary shares and 244,022.78 preferred shares outstanding. Each preferred share has identical rights as 100 ordinary shares except that each preferred share is convertible to 100 ordinary shares upon the approval by the Company’s shareholders of the increase of its authorized ordinary shares from 39,062,500 to 100,000,000. The ordinary shares received upon conversion of the preferred shares will not be subject to the proposed 3 for 1 consolidation discussed above. Unless the context indicates otherwise, any reference herein to “Tsingda” shall mean Tsingda Technology, Tsingda Management, and Tsingda Education. ITEM 2. ACQUISITION OR DISPOSITION OF ASSETS As described in Item 1.01 above, on May 24, 2010, Compass acquired Tsingda, a provider of on-line and off-line educational services in the Peoples Republic of China. Prior to the Tsingda transaction, the Company was a “shell company” (as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)).Accordingly, pursuant to the requirements of Item 2.01(a)(f) of Form 8-K, set forth below is the information that would be required if the Company were filing a general form for registration of securities on Form 10 under the Exchange Act giving effect to the Tsingda transaction. BUSINESS OF TSINGDA General Unless the context indicates otherwise, any reference herein to “Tsingda” shall mean Tsingda Technology, Tsingda Management, and Tsingda Education, and the Company shall include Compass and Tsingda.All amounts are in US Dollars, unless indicated otherwise. Tsingda Education was founded on October 24, 2003 in the Peoples Republic of China (PRC) and its actual operations commenced in 2006. The company is a leading on-line and off-line provider of educational services throughout PRC. It has established the largest chain of education centers, known as “Tsingda Learning Centers.” As of the date of this report, it has approximately 1,800 learning centers nationwide. Tsingda Education focus is directed towards students ranging from generally six to eighteen years old. Off-line services are comprised of company owned locations as well as franchised learning centers. On-line educational services are a web based platform offering services similar to its learning centers. 3 Tsingda Education has received the following awards reflecting its strength and position in China education industry, stated as follows: ●
